17-10466-scc         Doc 1187         Filed 10/22/19 Entered 10/22/19 12:26:24                      Main Document
                                                    Pg 1 of 5


 Robert J. Feinstein, Esq.
 Bradford J. Sandler, Esq.
 Beth E. Levine, Esq.
 Steven W. Golden, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777

 Counsel to the Plan Administrator

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :                  Chapter 11
                                                                :
 RUNWAY LIQUIDATION                                             :                  Case No. 17-10466 (SCC)
                                 1
 HOLDINGS, LLC, et al.,                                         :
                                                                :                  Jointly Administered
                   Debtors.                                     :
 ---------------------------------------------------------------x

                                        NOTICE OF CONTINUANCE

          PLEASE TAKE NOTICE that the hearing scheduled before the Honorable Shelley C.

 Chapman of the United States Bankruptcy Court for the Southern District of New York (the

 “Court”), in Room 623, One Bowling Green, New York, New York 10004-1408 on October 24,

 2019 at 2:00 p.m. (prevailing Eastern Time) is continued to December 4, 2019 at 2:00 p.m.

 (prevailing Eastern Time) (the “Hearing”) with respect to the following matters:

              Plan Administrator’s Fifteenth Omnibus (Non-Substantive) Objection to Certain
               Claims (Amended, Reduce and Reclassify/Reduce) [Docket No. 879] (the “Fifteenth
               Omnibus Objection”), solely with respect to the Claimant and Claim listed on
               Exhibit A hereto; and

              Plan Administrator’s Sixteenth Omnibus (Non-Substantive) Objection to Certain
               Claims (Amended, No Liability, Reduce, Reclassify and Reclassify/Reduce) [Docket


 1
     A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
     Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
     Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation,
     LLC (9200); and MMH Liquidation, LLC (3854).
 DOCS_SF:102104.1
17-10466-scc        Doc 1187    Filed 10/22/19 Entered 10/22/19 12:26:24           Main Document
                                              Pg 2 of 5


              No. 930], (the “Sixteenth Omnibus Objection”) solely with respect to the Claimant
              and Claim listed on Exhibit B hereto.

             Plan Administrator’s Nineteenth Omnibus (Non-Substantive) Objection to Certain
              Claims (Amended, Late Filed, No Liability and Reduce) [Docket No. 1163] (the
              “Nineteenth Omnibus Objection”), solely with respect to the Claimant and Claim
              listed on Exhibit C hereto; and

         PLEASE TAKE FURTHER NOTICE that the time to respond or otherwise object to

 the Fifteenth Omnibus Objection, the Sixteenth Omnibus Objection and/or the Nineteenth

 Omnibus Objection has been extended to November 27, 2019 at 4:00 p.m. (ET) (the “Response

 Deadline”).

         PLEASE TAKE FURTHER NOTICE that, in the event no response to the Fifteenth

 Omnibus Objection, the Sixteenth Omnibus Objection and/or the Nineteenth Omnibus Objection

 is received on or before the Response Deadline, the Court may enter and order sustaining the

 Nineteenth Omnibus Objection without a hearing.

 Dated: October 22, 2019

                                               PACHULSKI STANG ZIEHL & JONES LLP



                                               /s/ Steven W. Golden
                                               Robert J. Feinstein, Esq.
                                               Bradford J. Sandler, Esq.
                                               Beth E. Levine, Esq.
                                               Steven W. Golden, Esq.
                                               780 Third Avenue, 34th Floor
                                               New York, NY 10017
                                               Telephone: (212) 561-7700
                                               Facsimile: (212) 561-7777

                                               Counsel to the Plan Administrator




                                                  2
 DOCS_SF:102104.1
  17-10466-scc        Doc 1187   Filed 10/22/19 Entered 10/22/19 12:26:24   Main Document
                                               Pg 3 of 5


                                           EXHIBIT A



               CLAIMANT                         CLAIM NO.    OMNIBUS OBJECTION SCHEDULE
TN- DEPT OF REVENUE                                654      15th Omni – Schedule 2 Reduce




   DOCS_SF:102104.1
   17-10466-scc        Doc 1187   Filed 10/22/19 Entered 10/22/19 12:26:24   Main Document
                                                Pg 4 of 5


                                            EXHIBIT B

                CLAIMANT                         CLAIM NO. OMNIBUS OBJECTION SCHEDULE
PA- CITY OF PHILADELPHIA SCHOOL DISTRICT            133    16th Omni – Schedule 2 No Liability




    DOCS_SF:102104.1
  17-10466-scc         Doc 1187   Filed 10/22/19 Entered 10/22/19 12:26:24   Main Document
                                                Pg 5 of 5


                                            EXHIBIT C

              CLAIMANT                           CLAIM NO.    OMNIBUS OBJECTION SCHEDULE
TRADE HARVEST INDUSTRIAL LIMITED                    767      19th Omni - Schedule 4 Reduce




    DOCS_SF:102104.1
